DETAILED ACTION
This Office Action is in response to the Amendment filed on 02/28/2022.  
In the instant Amendment, claims 5 and 10 are independent claims; claims 1-4 and 11-16 are cancelled. Claims 5-15 and 17-30 have been examined are pending. Claims 5-10 and 17-30 are pending in this application. THIS ACTION IS MADE FINAL. 
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Regarding claim 1, claim 1 is objected to because of the following informalities:  the last limitation should start with “the electronic cutting machine bridge” to make grammatical sense.  Appropriate correction is required.

Response to Arguments
The Non-Statutory Obvious Double Patenting Rejection to claims 5-10 and 17-30 is maintained. 
Applicant’s arguments in the instant Amendment, filed on 02/28/2022 with respect to the limitations below, have been fully considered but they are not persuasive. 
Applicant argues that on (pages 6-8) that the cited prior fails to explicitly disclose or suggest the limitations of the user bridge key comprises a 
The Examiner respecttully disagrees with the applicant. Takokaro discloses an electronic cutting machine bridge (see Takokaro, FIG 2B, Cols. 13-14). Aizawa describes a user bridge that performs a key exchange using a cryptographic key and the bridge is configured to return the bridge key which uses PKU (Public Key Infrastructure) to the authentication application interface which is on the Internet (See Aizawa, Col. 2, Lines 1-9 & 31-57; Col. 3, Lines 1-26). It is obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Aizawa which disclose a user bridge key that comprises a cryptographic key and a bridge that is configured to return the user bridge key to the internet application with the method and system of Takokaro which discloses a specific type of bridge with an electronic cutting machine to provide a bridging system for performing encrypted communications (see Aizawa, Col. 2, Lines 63-67). 
Applicant's arguments (Pages 10-11): Additionally, as to the dependent
claims 6-9 and 17-30 the Applicant argues that the claims are dependent directly or indirectly from a respective one of claims of independent
claims 5 and 10 are therefore distinguished from the cited art at least by virtue
OR allowable at least based on of their additionally recited patentable subject
matter.
The Examiner respecttully submits that the dependent claims 6-9 and 17-30 are rejected at least based on the rationale and response presented to the argument for their respective base claims, and the reference applied to the claims 6-9 and 17-30.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See M PEP§§ 706.02(1 )(1) -706.02(1 )(3) for 

Claims 5-10 and 17-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9286861 in view of Aizawa et al (“Aizawa,” US 8,880,870). 

The claims of US Patent No: 9286861 disclose receiving a login request from an internet application; producing a hash-based message authentication code; producing a user session key; returning the hash-based message authentication code to the internet application; receiving an authenticate user request from the internet application; returning the user session key to the internet application; receiving a bridge communication from an electronic cutting machine bridge; returning a bridge identification to the electronic cutting machine bridge; receiving an authenticate bridge request from the electronic cutting machine bridge; returning a user bridge key to the 
Regarding 1 of the instant application, the claims of US Patent No: 9,954,840 do not explicitly disclose wherein: the user bridge key comprises a cryptographic key; and bridge is configured to return the user bridge key to the internet application. 
Takokaro further discloses an electronic cutting machine bridge (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14)
	However, in an analogous art, Aizawa discloses wherein: the user bridge key comprises a cryptographic key, (Aizawa; Col. 2, Lines 1-8; Col. 3, Lines 12-26, describes a user bridge that performs a key exchange using a cryptographic key)
and bridge is configured to return the user bridge key to the internet application (Aizawa, Col. 2, Lines 1-9 & Col. 31-57; Col. 3, Lines 1-26 describes and bridge is configured to return the bridge key with uses a PKI (Public Key Infrastructure) to the authentication application interface)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Aizawa with US Patent No: 9,954,840 to include wherein: the user bridge key comprises a cryptographic key; and bridge is configured to return the user bridge key to the internet application. One would .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 5-7, 10, 17-18, 20-22 and 24-25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadokoro et al (“Tadokaro,” US 6,463,352) in view of c2.com (“C2,” HMAC User Authentication, April 24, 2009, Pages 1-3 as disclosed in applicant’s IDS filed on 10/16/2020) and further in view of Aizawa et al (“Aizawa,” US 8,880,870). 

Regarding claim 5, Tadokaro discloses a method of communication with a server, the method comprising: 
(Tadokaro, FIG 8 shows a login request presented to the user to enter his User ID and Password; Col. 11, Lines 19-28 describes an operator browser is a web browser [internet application]). 
receiving a bridge communication from an electronic cutting machine bridge; (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14)
Tadokaro fails to explicitly disclose producing a user session key; returning the user session key to the internet application. 
However, in an analogous art, C2 discloses producing a user session key; (C2, Pages 1-2 describe creating a user session key)
returning the user session key to the internet application, (C2, Pages 1-2 describes returning the user session key to the web login process on a browser)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include producing a user session key; returning the user session key to the internet application. One would have been motivated to provide a method and system for providing HMAC user authentication (c2, Page 2). 
Takokaro and c2 fail to explicitly disclose wherein: the user bridge key comprises a cryptographic key; and bridge is configured to return the user bridge key to the internet application.
(Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14)
	However, in an analogous art, Aizawa discloses wherein: the user bridge key comprises a cryptographic key, (Aizawa; Col. 2, Lines 1-8; Col. 3, Lines 12-26, describes a user bridge that performs a key exchange using a cryptographic key)
and bridge is configured to return the user bridge key to the internet application (Aizawa, Col. 2, Lines 1-9 & 31-57; Col. 3, Lines 1-26 describes and bridge is configured to return the bridge key with uses a PKI (Public Key Infrastructure) to the authentication application interface; Col. 6, Line 26, Internet; Also see FIG 2 & 7 for Internet and Authentication Purpose Interface)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Aizawa with the method and system of Tadokaro and c2 to include wherein: the user bridge key comprises a cryptographic key; and bridge is configured to return the user bridge key to the internet application. One would have been motivated to provide a bridging system for performing encrypted communications (Aizawa, Col. 2, Lines 63-67).



Regarding claim 6, Tadokaro, c2 and Aizawa disclose the method of claim 20. 
(c2, Pages 1-2 describes encrypting the password as part of the login request and encrypting the authentication request). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include wherein at least one of the login request and the authenticate user request from the internet application is encrypted. One would have been motivated to provide a method and system for providing HMAC user authentication (c2, Page 2). 

Regarding claim 7, Tadokaro, C2 and Aizawa disclose the method of claim 6. 
C2 further discloses further comprising decrypting at least one of the login request and the authenticate user request (C2 describes on Page 2, decrypting the session key which is used for the authentication request, this decrypted so that the browser can authenticate communications)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include further comprising decrypting at least one of the login. One would have been motivated to provide a method and system for providing HMAC user authentication (c2, Page 2).

Regarding claim 8, Tadokaro, C2 and Aizawa disclose the method of claim 5. 
(Tadokaro, (FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser: Manager, Order Desk and Manufacturer, also see the associated text in Columns 13-14).
Takokaro further discloses an electronic cutting machine bridge (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14)
Aizawa further discloses wherein at least one of the bridge communication and the authenticate bridge request from the bridge is encrypted (Aizawa, Col. 7, Lines 8-11, the application packet from personal computer 20 enters Inbound of one of wireless bridges 70 and is encrypted in the internal of corresponding bridge 70.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Aizawa with the method and system of Tadokaro and c2 to include wherein at least one of the bridge communication and the authenticate bridge request from the bridge is encrypted. One would have been motivated to provide a bridging system for performing encrypted communications (Aizawa, Col. 2, Lines 63-67). 

Regarding claim 9, Tadokaro, C2 and Aizawa disclose the method of claim 8. 
Aizawa further discloses further comprising decrypting at least one of the bridge communication and the authenticate bridge request, (Aizawa, Col. 7, Lines 12-15, The encrypted packet is outputted via Outbound. Communication partner wireless bridge 80 deciphers the inputted data from the internet and bridges to server). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Aizawa with the method and system of Tadokaro and C2 to include further comprising decrypting at least one of the bridge communication and the authenticate bridge request. One would have been motivated to provide a method and system for deciphering encrypted communications (Aizawa, Col. 1, Lines 6-8). 

Regarding claim 10, Tadokaro discloses an electronic cutting machine system comprising: 
an internet application; (Tadokaro, Col. 11, Lines 19-28 describes an operator browser is a web browser [internet application]).
a server in communication with the internet application, (Tadokaro, 11, FIG 1 shows a web server; Col. 11, Lines 19-28 describes an operator browser is a web browser [internet application]). 
the server configured to receive a login request from an internet application and produce a user session key, (Tadokaro, 11, FIG 1 shows a web server; FIG 8 shows a login request presented to the user to enter his User ID and Password; Col. 11, Lines 19-28 describes an operator browser is a web browser [internet application])
and an electronic cutting machine having a bridge configured to communicate with the internet application and the server; (Tadokaro, FIG 1 shows an electronic cutting machine shown in item 1, a data acquisition device 3, 17, a browser operator [Internet application] and item 11 the web server)
wherein the server is configured to (i) receive a bridge communication from an electronic cutting machine bridge (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14).
and (ii) return a user bridge key to the electronic cutting machine bridge; (Tadokaro, FIG 13B shows a user interface where the user can select the specific cutting machine to use to start a specific job where the user bridge key corresponds to the Blade Serial Number MGLB-00039 for a specific cutting machine ACT4; FIG 14B shows a machine table with parameters such as machine name, model name, IP address/PC name, Serial Number, Blade Brand, etc also see associated text in Columns 31-33)
Tadokaro fails to explicitly disclose and produce a user session key; the server configured to return the user session key to the internet application. 
However, in an analogous art, C2 discloses and produce a user session key; (C2, Pages 1-2 describe creating a user session key)
(C2, Pages 1-2 describes returning the user session key to the web login process on a browser)
Tadokaro and c2 fails to explicitly disclose wherein the user bridge key comprises a cryptographic key; and wherein the internet application is configured to receive the user bridge key from the bridge. 
Takokaro further discloses an electronic cutting machine bridge (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14)
However, in an analogous art, Aizawa discloses wherein the user bridge key comprises a cryptographic key; (Aizawa; Col. 2, Lines 1-8; Col. 3, Lines 12-26, describes a user bridge that performs a key exchange using a cryptographic key)
and wherein the internet application is configured to receive the user bridge key from the bridge, (Aizawa, Col. 2, Lines 1-9 & 31-57; Col. 3, Lines 1-26 describes and bridge is configured to return the bridge key with uses a PKI (Public Key Infrastructure) to the authentication application interface; Col. 6, Line 26, Internet; Also see FIG 2 & 7 for Internet and Authentication Purpose Interface)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Aizawa with the method and system of Tadokaro and c2 to include wherein the user bridge key 

Regarding claim 17, Tadokaro, C2 and Aizawa disclose the method of claim 5.
C2 further discloses further comprising producing a hash-based message authentication code (C2, Pages 1-2 describe creating a hash-based message authentication code)
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include further comprising producing a hash-based message authentication code. One would have been motivated to provide a method and system for providing HMAC user authentication (c2, Page 2). 

Regarding claim 18, Tadokaro, C2 and Aizawa disclose the method of claim 17. 
C2 further discloses further comprising returning the hash-based message authentication code to the internet application, (C2, Pages 1-2 describe returning the hash-based message authentication code to the web login process that is executed on a browser [Internet application])
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include further comprising producing a hash-based 

Regarding claim 20, Tadokaro, C2 and Aizawa disclose the method of claim 5. 
C2 further discloses further comprising receiving an authenticate user request from the internet application, (C2, Pages 1-2 describe receiving a user request to authenticate from the web login process by a browser [internet application]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include further comprising receiving an authenticate user request from the internet application. One would have been motivated to provide a method and system for providing HMAC user authentication (c2, Page 2). 

Regarding claim 21, Tadokaro, C2 and Aizawa disclose the method of claim 5. 
Tadokaro further discloses further comprising returning a bridge identification to the electronic cutting machine bridge, (Tadokaro, FIG 2B shows cutting machines in item 1 attached to a data acquisition device which is connected to a processor with Virtual Machine Object and Browser with an operator which is then connected to a web server and browser manager; FIG 13B shows a user interface where the user can select the specific cutting machine to use to start a specific job where the user bridge key [bride identification] corresponds to the Blade Serial Number MGLB-00039 for a specific cutting machine ACT4; FIG 14B shows a machine table with parameters such as machine name, model name, IP address/PC name, Serial Number, Blade Brand, etc also see associated text in Columns 31-33)

Regarding claim 22, Tadokaro, C2 and Aizawa disclose the method of claim 5. 
Tadokaro further discloses further comprising receiving an authenticate bridge request from the electronic cutting machine bridge, (Tadokaro, FIG 2B shows cutting machines in item 1 attached to a data acquisition device which is connected to a processor with Virtual Machine Object and Browser with an operator which is then connected to a web server and browser manager; FIG 13B shows a user interface where the user can start a authenticate bridge request by starting a job and select the specific cutting machine to use to start a specific job where the user bridge key [bride identification] corresponds to the Blade Serial Number MGLB-00039 for a specific cutting machine ACT4 and selecting confirm to run that certain machine with specific bridge key to cut certain patterns out; FIG 14B shows a machine table with parameters such as machine name, model name, IP address/PC name, Serial Number, Blade Brand, etc also see associated text in Columns 31-33)

Regarding claim 24, Tadokaro, C2 and Aizawa disclose the electronic cutting machine system of claim 10.
C2 further discloses wherein the server is configured to produce a hash-based message authentication code (C2, Pages 1-2 describe a server that is configured to create a hash-based message authentication code)
Therefore, it would have been obvious to one of ordinary skill in the art before the


Regarding claim 25, Tadokaro, C2 and Aizawa disclose the electronic cutting machine system of claim 24. 
C2 further disclose wherein the server is configured to return the hash-based message authentication code to the internet application, (C2, Pages 1-2 describes wherein the server is configured to return the hash-based message authentication code to the web login system by a web browser [internet application]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of c2 with the method and system of Tadokaro to include wherein the server is configured to return the hash-based message authentication code to the internet application. One would have been motivated to provide a method and system for providing HMAC user authentication (c2, Page 2). 

9.	Claims 19 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadokoro et al (“Tadokoro,” US 6,463,352), c2.com (“C2,” "HMAC User Authentication,” April 24, 2009, Pages 1-3) in view of Aizawa et al (“Aizawa,” US 8880872) and further in view of Sheu et al (“Sheu,” US 20050050004).  
Regarding claim 19, Tadokaro, C2 and Aizawa disclose the method of claim 17.  
Tadokaro further discloses wherein, prior to the receiving at the server the bridge communication from the electronic cutting machine bridge, (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14). 
the method further comprises:
establishing communication between an electronic cutting machine and the internet application (Tadokaro, FIG 13B shows a user interface where the user can select the specific cutting machine to use to start a specific job where the user bridge key corresponds to the Blade Serial Number MGLB-00039 for a specific cutting machine ACT4; FIG 14B shows a machine table with parameters such as machine name, model name, IP address/PC name, Serial Number, Blade Brand, etc also see associated text in Columns 31-33)
Tadokaro, C2 and Aizawa fail to explicitly disclose by sending a hello message that includes at least a portion of the hash-based message authentication code.
However, in an analogous art, Sheu discloses by sending a hello message that includes at least a portion of the hash-based message authentication code, (Sheu, [0010], [0012], [0101] & [0104] describe sending a hello message that includes at least part of the hash-based message authentication code (HMAC)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the


Regarding claim 26, Tadokaro, C2 and Aizawa disclose the electronic cutting machine system of claim 25. 
Tadokaro further discloses explicitly disclose wherein, the internet application is configured to communicate with an electronic cutting machine (Tadokaro, FIG 2B shows a communication from the electronic cutting machine 1 to the data acquisition device 2 to the VM object to browser operator 17.2, on a network in communication with a web server, polling server with machine object monitor and a DB server via the Internet and a Browser, Manager, Order Desk and Manufacturer; also see the associated text in Cols. 13-14).
Tadokaro, C2 and Aizawa fail to explicitly disclose by sending a hello message that includes at least a portion of the hash-based message authentication code. 
However, in an analogous art, Sheu discloses by sending a hello message that includes at least a portion of the hash-based message authentication code, (Sheu, [0010], [0012], [0101] & [0104] describe sending a hello message that includes at least part of the hash-based message authentication code (HMAC)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
.  

10.	Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tadokoro et al (“Tadokoro,” US 6,463,352) in view of c2.com (“c2,” "HMAC User Authentication,” April 24, 2009, Pages 1-3) in view of Aizawa et al (“Aizawa,” US 8,880,870) and further in view of Kim et al (“Kim,” US 20100131761). 

Regarding claim 23, Tadokaro, C2 and Aizawa disclose the method of claim 5.  
Tadokaro further discloses wherein, after the returning the user bridge key to the electronic cutting machine bridge from the server, (Tadokaro, FIG 13B shows a user interface where the user can select the specific cutting machine to use to start a specific job where the user bridge key corresponds to the Blade Serial Number MGLB-00039 for a specific cutting machine ACT4; FIG 14B shows a machine table with parameters such as machine name, model name, IP address/PC name, Serial Number, Blade Brand, etc also see associated text in Columns 31-33; 11, FIG 1 shows a web server)
if the server fails to receive further communication from the internet application or the electronic cutting machine bridge, (Tadokaro, Col. 20, Lines 32-45 and 11, FIG 1 describes if the web server fails to receive further communication from the electronic cutting machine bridge)
(Tadokaro, FIG 17B and FIG 1, item 11 shows a delete button where the server is used for destroying the user bridge key that is shown as the Serial Number of the blade that is used to cut a certain pattern out for a specific cutting machine of cutting machines)
Tadokaro, C2 and Aizawa fail to explicitly disclose utilizing the server for destroying the user session key
However, in an analogous art, Kim discloses utilizing the server for destroying the user session key (Kim, [0032] describes using a server for deleting from a memory all session key information related to the session and information of the terminal in operation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to combine the teachings of Kim with the method and system of Tadokaro, C2 and Aizawa to include utilizing the server for destroying the user session key. One would have been motivated to provide a server a means for closing a session based on determining that there is no need to transmit a request to the terminal or wait for a response for the request (Kim, [0032]). 






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached at (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES J WILCOX/Examiner, Art Unit 2439                     



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439